Citation Nr: 0320556	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

During his March 2003 Travel Board hearing before the 
undersigned, the veteran testified that he had gotten tattoos 
while in service and had shared razors and toothbrushes with 
other soldiers while in the field.  He believed these 
activities caused his later development of hepatitis C.   He 
also testified that he received relevant treatment while 
serving aboard the USS Duluth and USS Tripoli.  The evidence 
of record indicates that the RO requested service medical 
records from the National Personnel Records Center (NPRC) in 
July 1973 and that NPRC provided available records in 
September 1973, noting that additional records would be 
forwarded when received.  The veteran's service medical 
records are incomplete, and there is no evidence that the RO 
has made any further attempts to secure these relevant 
records. 

Additionally, the veteran testified in March 2003 that he 
receives all his treatment through VA.  The most recent VA 
treatment records are dated in May 2001.  Any subsequent 
treatment records should be obtained and associated with the 
veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 2002).

The veteran should be afforded a VA infectious disease 
examination to determine the etiology of any demonstrated 
hepatitis C, to include whether it is at least as likely as 
not that any demonstrated hepatitis was incurred or 
aggravated by the veteran's active service or any incident 
therein.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); however, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other notification and/or development action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should again contact NPRC and 
request the veteran's service medical 
records (to specifically include any 
records referable to treatment aboard the 
USS Duluth or USS Tripoli) and further 
request that NPRC make a written response 
to the request.  A copy of the RO's 
request should be associated with the 
veteran's claims file.

2.  If the RO is unsuccessful in 
obtaining any service medical records 
from NPRC, it should inform the veteran 
of this and request that he provide any 
copies he may possess.

3.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Houston, Texas, dated 
since May 2001.

4.  After the foregoing development has 
been accomplished, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, and 
etiology of any hepatitis found to be 
present.  

The entire claims file must be made 
available to and reviewed by the 
physician designed to examine the veteran 
and the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

The examiner should offer an opinion as 
to whether it is as likely as not that 
the veteran's hepatitis C either had its 
onset in service or is related to his 
sharing of razors and toothbrushes with 
other soldiers, or the tattoos he 
received while still in service.  The 
examiner must set forth the complete 
rationale underlying any conclusion or 
opinion expressed.

5.  Thereafter, the RO should undertake 
any additional development deemed 
necessary and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




